IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,789-01




EX PARTE GABRIEL RIOJAS BERNAL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-12-9069-CR IN THE 38TH DISTRICT COURT
FROM MEDINA COUNTY



           Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to life imprisonment. The Fourth Court of Appeals affirmed his conviction. Bernal v.
State, No. 04-07-00731-CR (Tex. App.–San Antonio 2008, pet. ref’d). 
            Applicant contends, among other things, that his trial counsel rendered ineffective assistance
because he failed to file a timely motion to dismiss on speedy trial grounds and because he advised
Applicant that he would be placed on probation if he pleaded no contest. On October 21, 2009, and
May 5, 2010, we remanded this application for findings of fact and conclusions of law. On the May
5th remand, the trial court held a live evidentiary hearing and made findings of fact and conclusions
of law immediately after the parties’ closing arguments. The trial court recommended that we deny
relief. We agree with the trial court’s recommendation, but we decline to adopt its findings of fact
and conclusions of law that relate to Applicant’s failure to urge counsel to file a motion to dismiss
on speedy trial grounds. With these words, we deny relief. 
 
Filed: October 6, 2010
Do not publish